Title: To George Washington from Colonel George Baylor, 26 February 1777
From: Baylor, George
To: Washington, George



dear Sir
Fredricksburg [Va.] Feby 26th 1777.

I am a few days retur[ne]d from the Southward, where I have a prospect of geting my horses.
As the Quarter Master of this department is unwilling to Let me have any thing for the use of the Regiment, I should be glad to know of you, and have your instructions to him, for what we are to be allowed;

is it not reasonable that the Men should be firnished with a Sute of Clothes? that is a Coat, waistcoat, a Pr of Breeches, a Shirt, one Pr of Stocking and Shoes; and also a Cloak, Cap, Boots and Spurs; or what part you think proper to direct; If the Men are obliged to pay for these things, it will take nearly their years wagers. My Officers are all out Recruting, some of them have got a few men, but I find it slow and tediout work. Capt. Smith of Baltimore informes me that he has inlisted most of his men, and will be at this place in a little time with them, Pore little Stark was carried off the stage by the smallpox, and I have oppointed to that vacancy Mr John Baylor of King and Queen, a pretty youth. Capt. Fontain has resign’d his recruting instructions, not having the least prospect of geting his men, and am happy in having it in my power to offer it to a Brother of my Friend & Lewise’s Mr Fielding Lewis, who George informes me is very desireous of entering into our Corps. Nothing Sir wo’d give me so much pleasure as to be able at this instant to join you, and be assured that I will exert myself, to get the Men and Horses together, that they may be traind, so as to render you some Service, when we shall arrive. If it is not disagreeable to you, I should be happy to call my Regiment after your name, by way of disttincion from the others. I shall not be able to get Carbines here, the Swords and Some of the Pistols, will be made at Mr Hunters. I am with much Respect Dear Sr your Obt Hbl. Servt

George Baylor


P.S. Colo. Lewis and his Family are well—I am desired by Lieut Collo. Nelson to express to you, his great desire of entering into the Cavalry, he askes only for a Lieutenant Colonels commission, and I think I can say with propriety that there is not a man on the continent more capable of the command of a Regiment of Horse than himself. Yr Hble servant


G. Baylor
